Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Examiner Interview
1.	The applicant was not available for discussion in view of the 112 2nd concerned, however the examiner suggested an interview maybe beneficial to advance prosecution.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	ZHANG (CN 203722267, 2014-07-16, H02J 7/00) describes a utility model claims a communication power management terminal, comprising a host and a storage battery group, the host machine comprises a control unit and a slave machine, the slave machine comprises a collecting unit and a load unit, a storage battery group is joint with the control unit through the acquisition unit and a load 

	MA (CN 106901700, 2017-06-30, H 04 B 7/15) describes a site of the rescue system for earthquake relief and rescue method thereof, comprising a personal collection, processing and emitting of the user equipment for rescue personnel or fixing base station or vehicle signal searching. like that, initial information in the signal transfer system, and disaster decision command system, the user equipment transmitted to the disaster decision command system through signal transferring system, the user equipment comprising a accumulator generating electricity through skin 1. human body vital sign data collecting and processing chip 2, data sharing module 3, a data emitting module 4, spare button lithium battery 5 and a display screen 6, the condenser 1 is connected with human body vital sign data collecting and processing chip 2. a data-sharing module 3 and the 

	CHEN (CN 108474822, 2018-08-31, G 01 R 31/371) describes a terminal device and its battery safety monitoring method and a monitoring system, wherein the battery safety monitoring method comprises the following steps: real-time obtaining the terminal equipment of the battery voltage, and real-time acquiring the terminal device of the battery surface temperature of each area, wherein said battery surface is divided into a plurality of areas (S1), according to the obtained real-time battery voltage judging device of the terminal battery voltage jump phenomenon occurs or not, and according to the temperature of each region judges whether the battery surface temperature abnormal area exists (S2). if the battery voltage jump phenomenon occurs, and the battery surface temperature abnormal area exists, then judging whether the battery current is abnormal (S3). battery safety monitoring method of terminal device by monitoring whether battery voltage mutation and cell surface whether there is temperature abnormal 

	Dongxu Ouyang, A Review on the Thermal Hazards of the Lithium-Ion
Battery and the Corresponding Countermeasures, 18 June 2019, 45 pages describes the lithium-ion battery (LIB) and its associated safety concerns have attracted great research interest. Herein, a comprehensive review on the thermal hazards of LIBs and the corresponding countermeasures is provided. In general, the thermal hazards of the LIB can be caused or aggravated by several factors including physical, electrical and thermal factors, manufacturing defect and even battery aging. Due to the activity and combustibility of traditional battery components, they usually possess a relatively high thermal hazard and a series of side reactions between electrodes and electrolytes may occur under abusive conditions, which would further lead to the thermal failure of LIBs. Besides, the thermal hazards generally manifest as the thermal runaway behaviors such as high-temperature, ejection, combustion, explosion and toxic gases for a single battery, and it can even evolve to thermal failure propagation within a battery pack. To decrease these hazards, some countermeasures are reviewed including the application of safety devices, fire-retardant additives, battery management systems, hazard warnings and firefighting should a hazard occur.

.
	
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claims 1-20, the terms “sudden change, abnormal temperature, light-load state, abnormal, instant drop” are vague and a relative term that renders the claim indefinite.  The terms “sudden change, abnormal temperature, light-load state, abnormal, instant drop” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  An artisan doing measuring and testing would not know at what point " sudden change, abnormal temperature, light-load state, abnormal, instant drop " within the scope of the claim had been accomplished because nothing within the disclosure establishes when a sufficient “sudden change, abnormal temperature, light-load state, abnormal, instant drop” occur.

Note: In order to advance compact prosecution and In light of the specification without reading the specification into the claims, the examiner best understood of the terms: “sudden change” as any change and “abnormal temperature” as any range of temperature, “, light-load state” as any load state, “abnormal” as any state, “instant drop” as any drop.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 and 19 are rejected under AIA  35 U.S.C. 102(a) (1) as being anticipated by XING (CN 105335669, Published: 2016-02-17, CPC G06F 21/6218).

Regarding claim 1:
XING describes a method for monitoring battery safety of a terminal device, comprising: acquiring in real time a voltage of a battery of the terminal device, and acquiring in real time temperature of each area of a battery surface of the battery, wherein the battery surface is divided into a plurality of areas (page 2, photovoltaic array field environment in real time monitoring and display, such as outdoor temperature value, humidity percentage, illumination and array surface temperature value; can be divided into areas in real time monitoring the charging voltage and current of each photovoltaic array, a battery voltage and temperature and other information, and performing error display and alarm prompting the fault point, drawing and displaying the inverter voltage time curve and power-time curve);
(page 2, photovoltaic array field environment in real time monitoring and display, such as outdoor temperature value, humidity percentage, illumination and array surface temperature value; can be divided into areas in real time monitoring the charging voltage and current of each photovoltaic array, a battery voltage and temperature and other information, and performing error display and alarm prompting the fault point, drawing and displaying the inverter voltage time curve and power-time curve); and
determining that the battery is currently abnormal, upon determining that the sudden change in voltage has occurred to the battery and the battery surface has the abnormal temperature area (page 2, monitoring system provides a function selection screen of the photovoltaic array field environment in real time monitoring and display, such as outdoor temperature value, humidity percentage, illumination and array surface temperature value; can be divided into areas in real time monitoring the charging voltage and current of each photovoltaic array, a battery voltage and temperature and other information, and ).
Regarding 10:
XING describes a system for monitoring battery safety of a terminal device, comprising: a differential amplifying circuit (use node to monitor voltage, page 1-2), configured to acquire in real time a voltage of a battery of the terminal device; a temperature acquiring module, configured to acquire in real time temperature of each area of a battery surface of the battery (page 2, photovoltaic array field environment in real time monitoring and display, such as outdoor temperature value, humidity percentage, illumination and array surface temperature value; can be divided into areas in real time monitoring the charging voltage and current of each photovoltaic array, a battery voltage and temperature and other information, and performing error display and alarm prompting the fault point, drawing and displaying the inverter voltage time curve and power-time curve), wherein the battery surface is divided into a plurality of areas; and a controller, configured to: determine whether a sudden change in voltage has occurred to the battery according to the voltage of the battery acquired in real time (page 2, photovoltaic array field environment in real time ); determine whether the battery surface has an abnormal temperature area according to the temperature of each area (page 2, each photovoltaic array); and determine that the battery is currently abnormal, upon determining that the sudden change in voltage has occurred to the battery and the battery surface has the abnormal temperature area (page 2, monitoring system provides a function selection screen of the photovoltaic array field environment in real time monitoring and display, such as outdoor temperature value, humidity percentage, illumination and array surface temperature value; can be divided into areas in real time monitoring the charging voltage and current of each photovoltaic array, a battery voltage and temperature and other information, and performing error display and alarm prompting the fault point, drawing and displaying the inverter voltage time curve and power-time curve).
Regarding 19:
XING describes a terminal device (abstract), comprising: a battery having a battery surface divided into a plurality of areas (page 2, photovoltaic array field environment in real time monitoring and display, such as outdoor temperature value, humidity percentage, illumination and array surface temperature value; can be divided into areas in real time monitoring the charging voltage and current of each photovoltaic array, a battery voltage and temperature and other information, and performing error display and alarm prompting the fault point, drawing and displaying the inverter voltage time curve and power-time curve); a differential amplifying circuit (use node to monitor voltage, page 1-2), configured to acquire in real time a voltage of the battery; a temperature acquiring module, configured to acquire in real time temperature of each area of the battery surface (page 2, photovoltaic array field environment in real time monitoring and display, such as outdoor temperature value, humidity percentage, illumination and array surface temperature value; can be divided into areas in real time monitoring the charging voltage and current of each photovoltaic array, a battery voltage and temperature and other information, and performing error display and alarm prompting the fault point, drawing and displaying the ); and a controller (page 1-2, node to detect voltage difference), configured to: determine whether a sudden change in voltage has occurred to the battery according to the voltage of the battery acquired in real time (page 2, photovoltaic array field environment in real time monitoring and display, such as outdoor temperature value, humidity percentage, illumination and array surface temperature value; can be divided into areas in real time monitoring the charging voltage and current of each photovoltaic array, a battery voltage and temperature and other information, and performing error display and alarm prompting the fault point, drawing and displaying the inverter voltage time curve and power-time curve); determine whether the battery surface has an abnormal temperature area according to the temperature of each area; and determine that the battery is currently abnormal (page 2, photovoltaic array field environment in real time monitoring and display, such as outdoor temperature value, humidity percentage, illumination and array surface temperature value; can be divided into areas in real time monitoring the charging voltage and current of each photovoltaic array, a battery voltage and temperature and other information, and performing error display and alarm prompting the fault point, drawing and displaying the inverter voltage time curve and power-time curve), upon  (page 2, monitoring system provides a function selection screen of the photovoltaic array field environment in real time monitoring and display, such as outdoor temperature value, humidity percentage, illumination and array surface temperature value; can be divided into areas in real time monitoring the charging voltage and current of each photovoltaic array, a battery voltage and temperature and other information, and performing error display and alarm prompting the fault point, drawing and displaying the inverter voltage time curve and power-time curve).
Regarding claims 2, 11,  XING further describes wherein the battery is determined to be currently abnormal upon determining that the sudden change in voltage has occurred to the battery and the battery surface has the abnormal temperature area, when the battery is in a no-load state or a light-load state (page 2-3, changing load).
Regarding claims 3, 12, XING further describes marking the battery as abnormal upon determining that the battery is currently abnormal; and controlling the terminal device to send alert information indicative of battery abnormality when the terminal device is in a power-on state (page 2-3, measuring voltage node has to be on power).
Regarding claims 4, 13, XING further describes determining whether an instant drop in voltage has occurred to the battery according to the voltage of the battery acquired in real time (page 2, in real time); and determining that the sudden change in voltage has occurred to the battery when the instant drop in voltage has occurred to the battery (page 203, voltage curve changes).
Regarding claims 5, 14, XING further describes wherein the instant drop in voltage is determined to have occurred to the battery, when a magnitude of decrease in the voltage of the battery within a preset time period is greater than or equal to a preset threshold. (page 2, predetermined solar radiation intensity trend curve with voltage curve).
Regarding claims 6, 15, XING further describes wherein the temperature of each area is acquired through a temperature sensing probe disposed corresponding to the each area (page 2, sense in each area array).
Regarding claims 7,16,  XING further describes wherein the plurality of areas is arranged in array (page 2, photovoltaic array) 
Regarding claims 8, 17, XING further describes a corner area of the battery, a head area of the battery, and a tail area of the battery (page 2, the whole battery surface).
 Contact information

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be . 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
March 16, 2021